DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant's assertions on Pages 14-16 of the Remarks that the current art of record does not teach “wherein in a plan view, each of the first sensor electrodes extends in a first direction and a second direction intersecting the first direction and extends between the pair of the plurality of LED’s and wherein in a plan view, each of the second sensor electrodes also extends in the first direction and the second direction and also extends between the pair of the plurality of LED’s. The arguments point to Fig. 10 as support, however the current claim language is not detailing the structure as shown in Fig. 10 and is still currently too broad. The current claim language is merely stating that the first and second sensor electrodes extend in an x and y direction and extend between a pair of LEDs. NHO shows in Figs. 7A-7C first and second electrodes extending in an x and y direction and extending between any two RGB OLED columns on either side. Also CHOI shows in Figs. 8-10 the electrodes 223 extending in an x and y direction and surrounding pixels P containing LEDs. 	The Examiner further respectfully disagrees with Applicant's assertions on Pages 16-17 of the Remarks that the current art of record does not teach "wherein a pair of first sensor electrodes is electrically connected to each other via the connecting wire" as recited in claims 29 and 33. NHO teaches in fig. 7B and p[0082] a self capacitive panel where "drive touch sensors or drive regions 744 can be coupled to drive circuitry 789." It is well known that touch sensors are connected to one another, typically via bridges, and subsequently connected to drive circuitry. For further clarification Fig. 7A .
	Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20, 22, 24, 26 and 28  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NHO et al (2015/0331508) (herein “NHO”) in view of Bibl et al (2014/0339495) (herein “Bibl”)in view of Yao et al (2014/0049704) (herein “Yao”) and further in view of Lai (2010/007626).	In regards to claim 17, NHO teaches a light emitting diode (LED) device, comprising: a substrate in which a plurality of sub-pixel areas is defined (See; Figs. 3A, 3B, 4A, 4B); an LED structure on the substrate (See; Figs. 2A, 2B, 3A, 3B, 4A, 4B for OLED stack); a plurality of thin film transistors(TFT) on the substrate, the thin film transistor comprising an active layer, a gate electrode, a source electrode and a drain electrode (See; Fig. 3A, 3B, 4A, 4B for TFTs 304 inherently having active, gate, source and drain electrodes as common in the art); a touch sensor electrode including first sensor electrodes and second sensor electrodes disposed in the touch region on the substrate (See; Fig. 3A, 4A for touch sensors 342 or touch plate 443. Further see Fig. 7B and p[0082] for drive touch sensors 744 and sense touch sensors 746); a connecting wiring on the substrate (See; Fig. 7B for a connecting line which connects the drive touch sensors 744 together to the drive circuitry 789); a color filter on the LED structure (See; Figs. 2A, 2B for red color filter 224, green color filter 226 and blue color filter 228); a black matrix on a circumference of the color filter (See; Fig. 6D where the color filters 625 have a black matrix 664 separating them from one another); wherein the LED structure includes: a first electrode; a LED connected to the first electrode; and a second electrode connected to the LED (See; Figs. 2A, 2B for anode and cathode electrodes in the OLED stack to emit light via the emissive layer 214); wherein a pair of first sensor See; Fig. 7A, 7B, 7C, 7E, 7F and p[0082] for a connecting line which connects each of the drive touch sensors 744 and touch sensors in the column together to the drive circuitry 789); wherein the connecting wire, the source electrode and the drain electrode are formed of same materials (See; p[0064] and p[0076] where a metallization layer is used to form cathode 312, anode 318, as well as routing traces (connecting lines) for the touch sensors); wherein the touch sensor senses a capacitance change generated between one of the first sensor electrodes and one of the second sensor electrodes (See; Fig. 7B and p[0082] for mutual capacitive sensing between the drive touch sensors 744 and sense touch sensors 746); wherein the first sensor electrodes and second sensor electrodes are arranged on the same layer (See; Fig. 7B); wherein the black matrix covers a top surface of the touch sensor (See; p[0080] “In some examples, touch sensors 664 can be a multi-layer thin film stack such as a two-layer stack with one layer serving as the touch sensors and the other layer serving as a black matrix.”). NHO fails to explicitly teach a bank separating the plurality of the sub-pixel areas; wherein the bank partially exposes the first electrode and wherein the bank is opaque. . 	However, Bibl teaches a bank separating the plurality of the sub-pixel areas, wherein the bank partially exposes the first electrode (See; Figs. 4C, 4D, 7, p[0048] and p[0052] for patterned bank layer 304 partially exposing micro-LEDs 100); and wherein the bank is opaque (See; p[0071] where the bank layer 304 may be opaque). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to separate the plurality of sub pixel areas / LEDS via a bank to increase light efficiency from an array of light emitting devices. The combination of NHO and Bibl fail to explicitly teach a dummy pattern on the substrate, wherein the first sensor electrodes, the second sensor electrodes, and the dummy pattern are formed of same materials, wherein the dummy pattern is in a floating state, and wherein the touch sensor, the connecting wire, the source electrode, the drain electrode and dummy pattern include metallic materials. 	However, Yao teaches a touch sensor including first sensor electrodes and second sensor See; Fig. 3c and p[0026] for a plurality of drive electrodes 21’ and sense electrodes 22’); a connecting wiring in the touch region on the substrate (See; Fig. 3C, and p[0026] for bridges 25’) and a dummy pattern on the substrate (See; Fig. 4A and p[0008] for virtual electrodes 23 disposed in the remaining area other than the drive electrodes and the sense electrodes); wherein the pair of first sensor electrodes is electrically connected to each other via the connecting wire, (See; Fig. 3c, 3d and 4a for sense electrodes 22 connected to each other by bridge 25); wherein the touch sensor senses a capacitance change generated between one of the first sensor electrodes and one of the second sensor electrodes (See; Abstract for mutual capacitance sensing); wherein the first sensor electrodes, the second sensor electrodes, and the dummy pattern are formed of the same materials (See; p[0046] where the sense, drive and virtual electrode can be of a compound material of metal), wherein the dummy pattern is in a floating state (See; p[0033] for the virtual electrodes are at a ground potential or connected at a fixed potential), and wherein the touch sensor, the connecting wire and dummy pattern include metallic materials (See; p[0046] where the sense, drive and virtual electrode can be of a compound material of metal). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify NHO to include the dummy electrodes of Yao so as to fill in the blank areas between the sense and drive electrodes, thus transmissivity of the display can be distributed uniformly for a better display effect, as well as increasing transmissivity and screen brightness when the drive / sense electrodes and virtual electrodes are situated on the same layer (See; p[0011]). The combination further fails to explicitly teach wherein the black matrix covers a top surface of the touch sensor and a side surface of the touch sensor. 	However, Lai teaches wherein the black matrix covers a top surface of the touch sensor and a side surface of the touch sensor (See; Fig. 5 for a touch sensitive display where a black matrix 11 composed of first and second masking elements 11a and 11b covers a top and side surface of the first electrodes 23 as well as electrodes 25). Therefore it would have been obvious to one of ordinary skill in See; Fig. 4A where the entire OLED stack 340 is on the same layer as the touch plate 443).	In regards to claim 22, NHO teaches wherein the second electrode and the touch sensor are on a same layer (See; Fig. 4A where the entire OLED stack 340 is on the same layer as the touch plate 443).	In regards to claim 24, Bibl teaches further comprising a scattering material on the LED (See; p[0031], p[0040] for a wavelength conversion layer surrounding the micro LED including a light scattering agent).
	In regards to claim 26, Bibl teaches further comprising a light reflecting material on the bank (See; Fig. 4C and p[0070] for reflective bank structures).	In regards to claim 28, Nho teaches a color conversion material on the LED structure (See; Figs. 2A, 2B for RGB color filter each having a respective conversion material to output one of red light, green light or blue light). 

Claims 19, 21 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over NHO et al (2015/0331508) (herein “NHO”) in view of Bibl et al (2014/0339495) (herein “Bibl”) in view of Yao et al (2014/0049704) (herein “Yao”) in view of Lai (2010/007626) and further in view of HUANG (2016/0011705).
In regards to claim 19, NHO teaches fails to explicitly teach the first electrode and the touch sensor are formed of same materials.	However HUANG teaches the first electrode and touch sensor are formed of same materials. (See; p[0072]-p[0073] where touch and pixel electrodes including source and drain electrodes may be located on the same layer and made from the same material).		Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have NHO use the same materials for the first electrode and touch electrodes so as to save money on manufacturing costs.	In regards to claim 21, NHO fails to explicitly teach wherein the second electrode and touch sensor are formed of same materials. 	However HUANG teaches the second electrode and touch sensor are formed of same materials. (See; p[0072]-p[0073] where touch and pixel electrodes including source and drain electrodes may be located on the same layer and made from the same material).		Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have NHO use the same materials for the first electrode and touch electrodes so as to save money on manufacturing costs.	In regards to claim 23, NHO fails to explicitly teach wherein the source electrode, the drain electrode and touch sensor electrodes are formed of same materials. However HUANG teaches wherein the source electrode, the drain electrode and touch sensor electrodes are formed of same materials (See; p[0072]-p[0073] where touch and pixel electrodes including source and drain electrodes may be located on the same layer and made from the same material).		Therefore it would have been obvious to one of ordinary skill in the art at the time of the . 
Claims 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over NHO et al (2015/0331508) (herein “NHO”) in view of Bibl et al (2014/0339495) (herein “Bibl”) in view of Yao et al (2014/0049704) (herein “Yao”) and further in view of CHOI et al (2014/0145156) (herein “CHOI”).	In regards to claim 29, NHO teaches  a light-emitting diode (“LED”) device, comprising: a flexible polymer substrate (See; p[0107] where the substrate can be a flexible plastic substrate); a plurality of thin film transistors (“TFT”) on the substrate, the thin film transistor comprising an active layer, a gate electrode, a source electrode and a drain electrode (See; Fig. 3A, 3B, 4A, 4B for TFTs 304 inherently having active, gate, source and drain electrodes as common in the art); an LED structure disposed on the plurality of thin film transistors (See; Figs. 2A, 2B, 3A, 3B, 4A, 4B for OLED stack); a touch sensor including first sensor electrodes and second sensor electrodes on the flexible polymer substrate (See; Fig. 3A, 4A for touch sensors 342 or touch plate 443. Further see Fig. 7B and p[0082] for drive touch sensors 744 and sense touch sensors 746); a connecting wiring on the flexible polymer substrate, including a plurality of connecting wirings (See; Fig. 7B for a plurality of connecting lines which connects the drive touch sensors 744 together to the drive circuitry 789); wherein the LED structure includes: a first electrode; and an LED connected to the first electrode, wherein the LED includes a plurality of LEDs (See; Figs. 2A, 2B for anode and cathode electrodes in the OLED stack to emit light via the emissive layer 214), wherein the plurality of LEDs and the touch sensor do not overlap in a plan view (See; Figs. 4A, 4B, 7E where the LEDs and touch sensor electrodes do not overlap), wherein a pair of first sensor electrodes is electrically connected to each other via the connecting wire (See; Fig. 7A, 7B, 7C, 7E, 7F and p[0082] for a connecting line which connects each of the drive touch sensors 744 and touch sensors in the column together to the drive circuitry 789), wherein the connecting wire, the source electrode and the drain electrode are formed of same materials (See; p[0064] and p[0076] where a metallization layer is used to form cathode 312, anode 318, as well as routing traces (connecting lines) for the touch sensors), wherein the touch sensor senses a capacitance change generated between one of the first sensor electrodes and one of the second sensor electrodes (See; Fig. 7B and p[0082] for mutual capacitive sensing between the drive touch sensors 744 and sense touch sensors 746), wherein the first sensor electrodes, the second sensor electrodes are arranged on the same layer (See; Fig. 7B), wherein the touch sensor, the connecting wire, the source electrode and the drain electrode include metallic materials (See; p[0115] where touch sensors and connecting wires can be made of conductive materials such as ITO, ATO or copper. Further it would be obvious that the source and drain electrodes are all conductive components which are composed of conductive materials which includes metallic materials), wherein a portion of the first sensor electrodes disposed between a pair of the plurality of LEDs (See; Fig. 7B where sensors are disposed between the LEDs. Further See; Fig. 10E for touch sensors surrounded by LEDs), wherein a portion of the second sensor electrodes disposed between a pair of the plurality of LEDs (See; Fig. 7B where sensors are disposed between the LEDs. Further See; Fig. 10E for touch sensors surrounded by LEDs), wherein each of the first sensor electrodes and the second sensor electrodes at least partially surrounds the plurality of LEDs in a plan view, andwherein each of the first sensor electrodes and each of the second touch sensor electrodes are disposed across at least the pair of the plurality of LEDs (See; Fig. 7B where sensors are “partially surrounding” the LEDs. Further See; Fig. 10E for touch sensors surrounded by LEDs. This can also be assumed to be the sensors are disposed “across” the LEDs); wherein in a plan view, each of the first sensor electrodes extends in a first direction and a second direction intersecting the first direction and extends between the pair of the plurality of LED’s and wherein in a plan view, each of the second sensor electrodes also extends in the first direction and the second direction and also extends between the pair of the plurality of LED’s (See; Figs. 7A-7C first and second electrodes extending in an x and y direction and extending between any two RGB OLED columns on either side). NHO fails to explicitly teach a bank layer on the See; Figs. 4C, 4D, 7, p[0048] and p[0052] for patterned bank layer 304 partially exposing micro-LEDs 100, where the bank as a whole is disposed on and in contact with the first electrode). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to separate the plurality of sub pixel areas / LEDS via a bank to increase light efficiency from an array of light emitting devices. 	The combination of NHO and Bibl fail to explicitly teach wherein the connecting wire is arranged different layer with the pair of first sensor electrodes, a dummy pattern disposed on the flexible polymer substrate, wherein the first sensor electrodes, the second sensor electrodes, and the dummy pattern are arranged on the same layer, wherein the dummy pattern is in a floating state, and wherein the touch sensor, the connecting wire, the source electrode, the drain electrode and dummy pattern include metallic materials. 	However, Yao teaches a touch sensor including first sensor electrodes and second sensor electrodes disposed in the touch region on the substrate (See; Fig. 3c and p[0026] for a plurality of drive electrodes 21’ and sense electrodes 22’); a connecting wiring in the touch region on the substrate, wherein the connecting wire is arranged on a different layer with the pair of first sensor electrodes,
 (See; Fig. 3C, 4A, and p[0026] for bridges 25’ on a different layer from the electrodes) and a dummy pattern disposed in the touch region on the substrate (See; Fig. 4A and p[0008] for virtual electrodes 23 disposed in the remaining area other than the drive electrodes and the sense electrodes); wherein the pair of first sensor electrodes is electrically connected to each other via the connecting wire, (See; Fig. 3c and 4a for sense electrodes 22 connected to each other by bridge 25); wherein the touch sensor senses a capacitance change generated between one of the first sensor electrodes and one of the second sensor See; Abstract for mutual capacitance sensing); wherein the first sensor electrodes, the second sensor electrodes, and the dummy pattern are arranged on the same layer (See; p[0008] and Fig. 4 for drive, sense and virtual electrodes located on the same layer), wherein the dummy pattern is in a floating state (See; p[0033] for the virtual electrodes are at a ground potential or connected at a fixed potential), and wherein the touch sensor, the connecting wire and dummy pattern include metallic materials (See; p[0046] where the sense, drive and virtual electrode can be of a compound material of metal). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify NHO to include the dummy electrodes of Yao so as to fill in the blank areas between the sense and drive electrodes, thus transmissivity of the display can be distributed uniformly for a better display effect, as well as increasing transmissivity and screen brightness when the drive / sense electrodes and virtual electrodes are situated on the same layer (See; p[0011]). NHO fails to explicitly teach a buffer layer on the flexible polymer substrate, substantially totally covering a top surface of the flexible polymer substrate.	However, CHOI teaches a buffer layer on the substrate, substantially totally covering a top surface of the substrate (See; Fig. 3 for a buffer layer 211 totally covering a top surface of the substrate 1). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify NHO to have the buffer layer of CHOI so as to prevent penetration of impurities and planarize a surface (See; p[0071]). Further, CHOI teaches wherein a portion of the first sensor electrodes disposed between a pair of the plurality of LEDs, wherein a portion of the second sensor electrodes disposed between a pair of the plurality of LEDs, wherein each of the first sensor electrodes and the second sensor electrodes at least partially surrounds the plurality of LEDs in a plan view, and wherein each of the first sensor electrodes and each of the second touch sensor electrodes are disposed across at least the pair of the plurality of LEDs (See; Figs. 8 and 9 where the electrodes 223 are disposed between the LEDs and entirely surround the pixel areas P (including LEDs) in a plan view); wherein in a plan view, each See; Figs. 8-10 the electrodes 223 extending in an x and y direction and surrounding pixels P containing LEDs).	In regards to claim 30, Yao teaches the connecting wire, the dummy pattern and the touch sensor are formed of same materials (See; p[0046] where the sense, drive and virtual electrode can be of a compound material of metal. Where the bridges (connecting wire) used to connect adjacent electrodes would be made of the same conductive material of metal). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have NHO use the same materials for the connecting wire, dummy pattern and touch electrodes so as to save money on manufacturing costs.
	In regards to claim 31, NHO teaches wherein the connecting wire and the touch sensor are on a same layer (See; Fig. 7B where the lines connected each column of drive or sense electrodes are on the same layer (i.e. no bridge required)). Further, Yao teaches wherein the dummy pattern and the touch sensors are on the same layer (See; p[0008] and Fig. 4 for drive, sense and virtual electrodes located on the same layer). Thus when Yao’s dummy patterns are combined with NHO, the connecting wire, touch sensors and dummy patterns would be on the same layer. 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify NHO to include the dummy electrodes of Yao on the same layer as the connecting wires and touch electrodes to as to increase transmissivity and screen brightness (See; p[0011]).
(See; p[0064] and p[0076] where a metallization layer is used to form cathode 312, anode 318, as well as routing traces (connecting lines) for the touch sensors ). Yao further teaches where the dummy pattern and the touch sensor are formed of the same materials (and touch sensor electrodes are formed of same materials (See; p[0046] where the sense, drive and virtual electrode can be of a compound material of metal). Thus when NHO is modified to include sense, drive and virtual electrodes of Yao, which are made of metal, the source electrode, drain electrode, connecting wire, dummy pattern and touch sensors will all be formed of metal. 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have NHO use the same materials for the source electrode, drain electrode, connecting wire, the dummy pattern and touch electrodes so as to save money on manufacturing costs.	In regards to claim 33, NHO teaches  a light-emitting diode (“LED”) device, comprising: a flexible polymer substrate including a pixel region and a touch region (See; p[0107] where the substrate can be a flexible plastic substrate); an LED structure disposed in the pixel region on the flexile polymer substrate (See; Figs. 2A, 2B, 3A, 3B, 4A, 4B for OLED stack); a plurality of thin film transistors (“TFT”) on the substrate, the thin film transistor comprising an active layer, a gate electrode, a source electrode and a drain electrode (See; Fig. 3A, 3B, 4A, 4B for TFTs 304 inherently having active, gate, source and drain electrodes as common in the art); a touch sensor including first sensor electrodes and second sensor electrodes disposed in the touch region on the flexible polymer substrate (See; Fig. 3A, 4A for touch sensors 342 or touch plate 443. Further see Fig. 7B and p[0082] for drive touch sensors 744 and sense touch sensors 746); a connecting wiring in the touch region on the flexible polymer substrate, including a plurality of connecting wirings (See; Fig. 7B for a plurality of connecting lines which connects the drive touch sensors 744 together to the drive circuitry 789); wherein the LED structure includes: a first See; Figs. 2A, 2B for anode and cathode electrodes in the OLED stack to emit light via the emissive layer 214), wherein the LED and the touch sensor do not overlap in a plan view (See; Figs. 4A, 4B, 7E where the LED and touch sensor electrodes do not overlap), wherein a pair of first sensor electrodes is electrically connected to each other via the connecting wire (See; Fig. 7A, 7B, 7C, 7E, 7F and p[0082] for a connecting line which connects each of the drive touch sensors 744 and touch sensors in the column together to the drive circuitry 789), wherein the connecting wire, the source electrode and the drain electrode are formed of same materials (See; p[0064] and p[0076] where a metallization layer is used to form cathode 312, anode 318, as well as routing traces (connecting lines) for the touch sensors), wherein the touch sensor senses a capacitance change generated between one of the first sensor electrodes and one of the second sensor electrodes (See; Fig. 7B and p[0082] for mutual capacitive sensing between the drive touch sensors 744 and sense touch sensors 746), wherein the first sensor electrodes, the second sensor electrodes are arranged on the same layer (See; Fig. 7B), wherein the touch sensor, the connecting wire, the source electrode and the drain electrode include metallic materials (See; p[0115] where touch sensors and connecting wires can be made of conductive materials such as ITO, ATO or copper. Further it would be obvious that the source and drain electrodes are all conductive components which are composed of conductive materials which includes metallic materials); wherein a main extension direction of the connecting wire is perpendicular to a main extension direction of at least one of the first sensor electrodes and the second sensor electrodes in a plan view (See; Figs. 7A and 7E shows the main extension direction of the connecting wires 766 running left and right which is perpendicular to a main extension direction of the touch sensors which extend in an up and down direction). NHO fails to explicitly teach a bank layer on the first electrode; wherein the bank layer partially exposes the first electrode.	However, Bibl teaches a bank layer on the first electrode; wherein the bank layer partially exposes the first electrode (See; Figs. 4C, 4D, 7, p[0048] and p[0052] for patterned bank layer 304 partially exposing micro-LEDs 100, where the bank as a whole is disposed on and in contact with the first electrode). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to separate the plurality of sub pixel areas / LEDS via a bank to increase light efficiency from an array of light emitting devices. 	The combination of NHO and Bibl fail to explicitly teach a dummy pattern disposed in the touch region on the flexible polymer substrate, wherein the first sensor electrodes, the second sensor electrodes, and the dummy pattern are arranged on the same layer, wherein the dummy pattern is in a floating state, and wherein the touch sensor, the connecting wire, the source electrode, the drain electrode and dummy pattern include metallic materials. 	However, Yao teaches a touch sensor including first sensor electrodes and second sensor electrodes disposed in the touch region on the substrate (See; Fig. 3c and p[0026] for a plurality of drive electrodes 21’ and sense electrodes 22’); a connecting wiring in the touch region on the substrate, wherein the connecting wire is arranged on a different layer with the pair of first sensor electrodes (See; Fig. 3C, 4A, and p[0026] for bridges 25’ on a different layer from the electrodes) and a dummy pattern disposed in the touch region on the substrate (See; Fig. 4A and p[0008] for virtual electrodes 23 disposed in the remaining area other than the drive electrodes and the sense electrodes); wherein the pair of first sensor electrodes is electrically connected to each other via the connecting wire, (See; Fig. 3c and 4a for sense electrodes 22 connected to each other by bridge 25); wherein the touch sensor senses a capacitance change generated between one of the first sensor electrodes and one of the second sensor electrodes (See; Abstract for mutual capacitance sensing); wherein the first sensor electrodes, the second sensor electrodes, and the dummy pattern are arranged on the same layer (See; p[0008] and Fig. 4 for drive, sense and virtual electrodes located on the same layer), wherein the dummy pattern is in a floating state (See; p[0033] for the virtual electrodes are at a ground potential or connected at a fixed potential), and wherein the touch sensor, the connecting wire and dummy pattern include metallic See; p[0046] where the sense, drive and virtual electrode can be of a compound material of metal). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify NHO to include the dummy electrodes of Yao so as to fill in the blank areas between the sense and drive electrodes, thus transmissivity of the display can be distributed uniformly for a better display effect, as well as increasing transmissivity and screen brightness when the drive / sense electrodes and virtual electrodes are situated on the same layer (See; p[0011]). NHO fails to explicitly teach a buffer layer on the flexible polymer substrate, substantially totally covering a top surface of the flexible polymer substrate.	However, CHOI teaches a buffer layer on the substrate, substantially totally covering a top surface of the substrate (See; Fig. 3 for a buffer layer 211 totally covering a top surface of the substrate 1). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify NHO to have the buffer layer of CHOI so as to prevent penetration of impurities and planarize a surface (See; p[0071]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627